                                     Schedule A
Doe #    merchant_name                            merchant_id
     1   dgjianhe                                 dgjianhe
     2   hdpromotion                              hdpromotion
     3   hzhony                                   hzhony
     4   sensotv                                  sensotv
     5   shengshuo                                shengshuo
     6   wuxichrt                                 wuxichrt
     7   wxchrt                                   wxchrt
     8   yiwulizhi                                yiwulizhi
     9   ywouke                                   ywouke
    10   zjhony                                   zjhony
    11   Imc Digital Technology Company Ltd.      19898
    12   slingifts Official Store                 203910
    13   Leading lifestyle store                  1359042
    14   Perfect House Fou U-99999                1799097
    15   unexpected shopping heaven Store         1805827
    16   BeeFun Store                             2404011
    17   Pawprint Store                           2675065
    18   KingPet Market Store                     2881374
    19   Your Lifestyle Store                     2956255
    20   AIYIGU Store                             3081031
    21   Poo Kitchen Store                        3091072
    22   Zoe's Little Store                       3135014
    23   Chuffed Cotton Store                     3205074
    24   For Beloved Store                        3207130
    25   hayppy Store                             3248036
    26   F Rhyme Store                            3249041
    27   ZMHEGW Store                             3256113
    28   Chakwan Living Store                     4003002
    29   Onew Store                               4239016
    30   LoveFaith Store                          4414217
    31   Heitan Store                             4423106
    32   VAHIGCY Tools Store                      4498073
    33   Art_Life Store                           4500038
    34   monokweepjy Pink Life Store              4501005
    35   ToHappiness Store                        4566019
    36   Dreaming shop Store                      4568034
    37   Good Life Strona Store                   4690092
    38   Shop4705087 Store                        4705087
    39   Lenzero Store                            4808144
    40   Professional Daily Supplies Store        4837002
    41   jolie's Garden Store                     4972002
    42   Empower Dropshipper Store                4987269
    43   KHLO Store                               4998468
    44   H-O-M-E-Y Store                          4998519
    45   BETL H-HOME Store                        5000447
    46   BETLargest H-HOME Store                  5007436
    47   Do It At Possible Moment Store           5047362
    48   Bonjour LIFE Store                       5067177
    49   Catch your Lift Store                    5106108
 50   Welove_ Store                                  5117077
 51   Smartlove1P                                    A170AGRQNWQZ9G
 52   Waziri-Trading                                 A17IAYGH6OWOQT
 53   Legend Tech Company                            A183B6BUYSVOFM
 54   BrookfieldQQ                                   A18EBKFVZLWBEL
 55   Sherry-us                                      A1E55M5X87KB99
 56   yan bian tian cheng shang mao you xian gong si A1NMAGR4OK6CPH
 57   xianchao                                       A1P2NU1U7KPBDO
 58   HongGangWang                                   A1PDQUYI0P6LGD
 59   Peppydazi                                      A1PLE3AVZYB7X8
 60   DUP                                            A1QHK7XF17HE6Z
 61   anglebless                                     A1SGWXLPN5N25G
 62   Weka Power                                     A1TTCT9XHR3WSW
 63   Lamijua                                        A26VUQETDDACG2
 64   Youghalwell                                    A2CCC68PG8RG1G
 65   CHwares                                        A2G6YQ3BT3XRSP
 66   Bonviee                                        A2OWEX78XBFB0V
 67   CremeBruluee                                   A2RW9MJOTYLDD
 68   Tour-sea                                       A31NS8QFAMWKJK
 69   ESHOPCLUB                                      A33MFGTE8P3UN2
 70   WellingtonA                                    A3PVV0C2B9SA7D
 71   eyesonme                                       A3QKRJYXAJR32N
 72   Homics                                         A3U7E3Z01HXCYO
 73   Moms Hand Home Collection                      A3VN3QPQOY06E5
 74   PGTech                                         A5M78O8Q5WPTT
 75   Sweepingy                                      AC2IT42P87IZ3
 76   GoodLock                                       AJ6O7Y2DFSUER
 77   Hydens                                         AVX2KZ56JE64A
 78   AgoHike                                        AX9Q4LWEYS4IX
 79   keruite                                        AY38MCL9DI1L
 80   amazing-sale                                   amazing-sale
 81   anybestbuy                                     anybestbuy
 82   beetandeals                                    beetandeals
 83   chwares                                        chwares
 84   estrvill38                                     estrvill38
 85   kysting                                        kysting
 86   lifebestchoice                                 lifebestchoice
 87   mayunstore                                     mayunstore
 88   midnightwarrior125                             midnightwarrior125
 89   needyouknow                                    needyouknow
 90   okstores                                       okstores
 91   repairmall2013                                 repairmall2013
 92   rose-in-july                                   rose-in-july
 93   shopbest2u                                     shopbest2u
 94   slus71                                         slus71
 95   thebestqualitygoods                            thebestqualitygoods
 96   tm_store                                       tm_store
 97   worthbuyer                                     worthbuyer
 98   yuwanlin02                                     yuwanlin02
 99   Fashion room                                   536864537360461009872ba6
100   angelroom                                      5386dd3fb9ee841fe3c9b0dd
101   best buyer international                       54fe6a57a0086e70c9d8de2b
102   electricace      55f0e73c0936f455239f662b
103   Shrine           570b4792c277d458ff41d7b8
104   get your save    582c42fb728de646f2487984
105   kisrain          58c69f9d6b8cfe51b0a10aad
106   tklight          58c9384b91743e508ff22de5
107   OKselling        58f8793eb33b8510e90e072b
108   dylantt          590bde8e0f961720633ea539
109   johnnychan       5914672a387dd12e362b9e22
110   ourdress         59146c0c71a2f21160479ee5
111   avenue           592e83b64e43b34673bc0075
112   crazybuyv        594093c5484de9502a70a493
113   weestar          598a9fffae228e50af5ba1bb
114   JiaShiKe         598bfe3a0415f8425246ded3
115   shoprythe        5a013c5fdd032965f878cdb9
116   twokits          5a13e4020f193f63d57d8da9
117   mmretro          5a13e9223eb22a053e347796
118   composave        5a1cc1b99aee09571df708a3
119   yunskystore      5a2b492c7dee4a45f5627b5c
120   skzyouth0112     5a337dc6ccd9fc210c43b4d4
121   sweetyngirls     5af257041cc5b717932dcf58
122   wellwawa         5b0d0b26c721a95c915ef84a
123   refueling666     5b28b9802b04103b7a15235a
124   yingling         5b2c58415676c35a23219ae7
125   youjianhuozhan   5b4ffb5b495a5628855d4f41
126   kumaissale       kumaissale
127   somejishop       somejishop
128   splinegoods      splinegoods
129   teapeak          teapeak
130   getsnobs         getsnobs
131   homealls         homealls
